Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,891,215. Although the claims at issue are not identical, they are not patentably distinct from each other.  The following example is given:
Claims 1, 2 and 4 of Instant Application:
Claims 1-3 of U.S. Patent No. 10,891,215:
(Claim 1) A system comprising
a non-transitory memory storing instructions;
one or more hardware processors coupled to the non-transitory memory and configured to
read the instructions from the non-transitory memory to cause the system to perform
operations comprising:
(Claim 1) A system comprising a non-transitory memory storing instructions; a processor configured to execute the instructions to cause the system to: 
in response to receiving an indication that a user device has changed to a first state,
collecting information related to interactions with an application on the user device;
generating a debug identification number corresponding to the first state of the
application;
obtain an indication that an application that is in use on a user device has changed state; in response to the indication; collect information relating to aggregate interactions between the application and a user through the user device, and generate a debug identification number based on the collected information; 
generate, based in part on the debug identification number, an image used to
represent the first state of the application; and
embed the image on a user interface of the application.
(Claim 2) The system of claim 1, wherein the operations further comprise:
converting, the debug identification number into a binary pattern, wherein the
binary pattern maps to a color scheme and wherein the image generated is also based
in part on the color scheme.



receiving, an indication that the user device has changed to a second state;

collecting the information related to new interactions with the application on the
user device;

generating, an updated image based in part on the second state of the application;
and embedding the updated image on the user interface of the application.
convert the debug identification number into a binary pattern, wherein the binary pattern maps to a color scheme; generate, based in part on the binary pattern and color scheme, a barcode used to represent the collected information; and embed the barcode on a user interface of the application.
(Claim 2) The system of claim 1, wherein the executing instructions further causes the system to: periodically update the debug identification number and corresponding barcode in response to a changed state of the application.

wherein the updating the debug identification number includes generating a new debug identification number that represents updated aggregate interactions with the application since a last change of state.
Claims 5-7 of Instant Application:
Claims 3-7 of U.S. Patent No. 10,891,215:
(Claim 5) The system of claim 4, wherein the operations further comprise:
determining, no further interactions have occurred with the application; and
analyzing the new interactions to determine if a malfunction in the application has
occurred; and
debugging the malfunction using the updated image.
(Claim 6) The system of claim 5, wherein debugging the malfunction includes generating a new debug identification number that represents aggregate interactions with the application.
(Claim 7) The system of claim 5, wherein analyzing includes decoding, using a decoder application, data captured in the updated image.
wherein the change in the application includes a malfunction of the application. 
(Claim 5) The system of claim 4, wherein the barcode is captured for application debugging. 
(Claim 6) The system of claim 5, wherein the executing instructions further causes the system to analyze the captured barcode to determine the application malfunction. 
(Claim 3) The system of claim 2, wherein the updating the debug identification number includes generating a new debug identification number that represents updated aggregate interactions with the application since a last change of state.
(Claim 7) The system of claim 6, wherein analyzing the captured barcode includes decoding, using a decoder application, data captured in the barcode.


Claims 8, 9 and 11 of Instant Application:
Claims 8-10 of U.S. Patent No. 10,891,215:
(Claim 8) A method, comprising:
(Claim 8) A method, comprising:  
in response to receiving an indication that a user device has changed to a first state,
collecting information related to interactions with an application on the user device;
generating a debug identification number corresponding to the first state of the
application;
obtain an indication that an application that is in use on a user device has changed state; in response to the indication, collect information relating to aggregate interactions between the application and a user through the user device, and generate a debug identification number based on the collected information; 
generate, based in part on the debug identification number, an image used to
represent the first state of the application; and
embed the image on a user interface of the application.
(Claim 9) The method of claim 8, further comprising:
converting, the debug identification number into a binary pattern, wherein the
binary pattern maps to a color scheme and wherein the image generated is also based
in part on the color scheme.

(Claim 11) The method of claim 8, further comprising:

receiving, an indication that the user device has changed to a second state;

collecting the information related to new interactions with the application on the
user device;

generating, an updated image based in part on the second state of the application;
and embedding the updated image on the user interface of the application.
convert the debug identification number into a binary pattern, wherein the binary pattern maps to a color scheme; generate, based in part on the binary pattern and color scheme, a barcode used to represent the collected information; and embed the barcode on a user interface of the application.
(Claim 9) The method of claim 8, further comprising: periodically update the debug identification number and corresponding barcode in response to a changed state of the application.

(Claim 10) The method of claim 9, wherein the updating the debug identification number includes generating a new debug identification number that represents updated aggregate interactions with the application since a last change of state.
Claims 12-14 of Instant Application:
Claims 10-14 of U.S. Patent No. 10,891,215:
(Claim 12) The method of claim 11, further comprising:
determining, no further interactions have occurred with the application; and
analyzing the new interactions to determine if a malfunction in the application has
occurred; and
debugging the malfunction using the updated image.
(Claim 13) The method of claim 12, wherein debugging the malfunction includes generating a new debug identification number that represents aggregate interactions with the application.


wherein analyzing includes decoding, using a decoder application, data captured in the updated image.
wherein the change in the application includes a malfunction of the application. 
(Claim 12) The method of claim 11, wherein the barcode is captured for application debugging. 
(Claim 13) The method of claim 12, wherein the executing instructions further causes the system to analyze the captured barcode to determine the application malfunction. 


(Claim 10) The method of claim 9, wherein the updating the debug identification number includes generating a new debug identification number that represents updated aggregate interactions with the application since a last change of state.

(Claim 14) The method of claim 13, wherein analyzing the captured barcode includes decoding, using a decoder application, data captured in the barcode.


Claims 15, 16 and 18 of Instant Application:
Claims 15-17 of U.S. Patent No. 10,891,215:
(Claim 15) A non-transitory machine-readable medium having stored thereon machine-readable
instructions executable to cause a machine to perform operations comprising:
(Claim 15) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:  
in response to receiving an indication that a user device has changed to a first state,
collecting information related to interactions with an application on the user device;
generating a debug identification number corresponding to the first state of the
application;
obtain an indication that an application that is in use on a user device has changed state; in response to the indication; collect information relating to aggregate interactions between the application and a user through the user device, and generate a debug identification number based on the collected information; 
generate, based in part on the debug identification number, an image used to
represent the first state of the application; and
embed the image on a user interface of the application.
(Claim 16) The non-transitory machine-readable medium of claim 15, further comprising:
converting, the debug identification number into a binary pattern, wherein the
binary pattern maps to a color scheme and wherein the image generated is also based
in part on the color scheme.

(Claim 18) The non-transitory machine-readable medium of claim 17, further comprising:

receiving, an indication that the user device has changed to a second state;

collecting the information related to new interactions with the application on the
user device;

generating, an updated image based in part on the second state of the application;
and embedding the updated image on the user interface of the application.
convert the debug identification number into a binary pattern, wherein the binary pattern maps to a color scheme; generate, based in part on the binary pattern and color scheme, a barcode used to represent the collected information; and embed the barcode on a user interface of the application.
(Claim 16) The non-transitory machine-readable medium of claim 15, further comprising: periodically update the debug identification number and corresponding barcode in response to a changed state of the application.

(Claim 17) The non-transitory machine-readable medium of claim 16, wherein the updating the debug identification number includes generating a new debug identification number that represents updated aggregate interactions with the application since a last change of state.
Claims 19-20 of Instant Application:
Claims 18-20 of U.S. Patent No. 10,891,215:
(Claim 19) The non-transitory machine-readable medium of claim 18, further comprising:
determining, no further interactions have occurred with the application; and
analyzing the new interactions to determine if a malfunction in the application has
occurred; and
debugging the malfunction using the updated image.
(Claim 20) The non-transitory machine-readable medium of claim 19, wherein debugging the malfunction includes generating a new debug identification number that represents aggregate interactions with the application.
wherein the change in the application includes a malfunction of the application. 
(Claim 19) The non-transitory machine-readable medium of claim 18, wherein the barcode is captured for application debugging. 
(Claim 20) The non-transitory machine-readable medium of claim 19, further comprising: analyzing the captured barcode to determine the application malfunction. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glosser (U.S. 2016/0140429).

Per Claim 1:
	Glosser teaches:

- a non-transitory memory storing instructions; one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: ([0020] Most computers typically comprise: a memory that enables a computer to store, at least temporarily, data and programs; and a mass storage device that allows a computer to permanently retain large amounts of data (common mass storage devices include disk drives and tape drives). … . A central processing unit (CPU), the component that executes instructions, is also included.) 

- in response to receiving an indication that a user device has changed to a first state, collecting information related to interactions with an application on the user device ([0010] In at least another aspect, the present disclosure provides a method for conveying data stored within an electronic control module. In various embodiments, the method comprises the steps of receiving electrical signals at an input/output module responsive to a state of at least one diagnostic sensor; performing an input/output function by converting the electrical signals to input/output table values, which are then stored in at least one database; generating a two-dimensional barcode embedded with an operating state of the at least one diagnostic sensor; displaying the two-dimensional barcode; conducting a wireless transmission session over a network with a handheld device comprising a camera to capture an image of the two-dimensional code; and decoding and downloading data embedded within the two-dimensional barcode using a software application installed on the handheld device. [0031] FIGS. 1-2 illustrate an electronic control module 100 for monitoring and diagnosing the condition of a remote device (shown in FIG. 3) or for performing self-diagnosis. The electronic control module 100 includes a housing that encloses a graphical display 102. The electronic control module 100 is equipped with a display 102 for displaying diagnostic and operational state information.)

- generating a debug identification number corresponding to the first state of the application ([0033] The self-diagnosis system is capable of determining the health of the electronic control module 100 on the basis of internal system parameters such as voltage, current, or faulty wiring conditions. This list is merely exemplary and is not limiting. The self-diagnosis system employs one or more sensors configured to gather data indicative of the health and/or status of the electronic control module. The sensor data from each diagnostic sensor is processed to detect, locate, and characterize any error and/or fault condition that develops within the electronic control module. [0034] The electronic control module 100 enables the easy conveyance of this diagnostic and operational data through of a dynamic indication system, which can be read by a portable handheld smart device 106 with a camera (FIG. 3). The handheld device may be a smart device, such as a personal computer, personal digital assistant (PDA), smartphone, tablet or the like. [0036] By way of example, during normal operating mode, the graphic display 102 displays the current operating state information acquired from a device, as shown in FIG. 1. During use in a diagnostic mode, a person, such as a technician, a field engineer, or a consumer, using a portable handheld device approaches the electronic control module 100, launches the associated application on the handheld device, and scans the displayed glyph(s), or QRC 104. QRC 104 can also be a single or sequence of flashes, barcodes, icons, or glyphs, commonly referred to as glyphs or QR codes or other visual data communication method. The system is able to accurately convey very detailed module information, which is information otherwise hidden from the user within the electronic module.  [0047] Historical data related to the connected device may also be embedded within the QR code. The historical data may be associated with previous fault information of the device. For example, the historical data may include an identifier for a specific fault that occurred, the number of times that fault has occurred, and the parameter data obtained from the device at the time of the fault. [0048] The historical data and the current device data encoded in the QR code can be used proactively in diagnostic maintenance and to predict future malfunctions. The prediction and/or information about the prediction may be processed by the computer within the electronic control module 100 and displayed within the 

- generate, based in part on the debug identification number, an image used to represent the first state of the application; and embed the image on a user interface of the application ([0040] In FIG. 2, the exemplary QR 104 is a two-dimensional visual data pattern that is used to provide a user with rapid access to information embedded in the codes. The codes are easily captured by a user's digital camera and then decoded to obtain information. The exemplary depicted QR code 104 represents a barcode matrix, which includes multiple regions or area containing specific visual indicia, which are encoded to provide machine readable data. The data may be encoded as numeric, alphanumeric, or binary data.  [0047] Historical data related to the connected device may also be embedded within the QR code. The historical data may be associated with previous fault information of the device. For example, the historical data may include an identifier for a specific fault that occurred, the number of times that fault has occurred, and the parameter data obtained from the device at the time of the fault.).

Per Claim 8:
	This is a method version of the claimed system discussed above (claim 1, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also anticipated by Glosser.

Per Claim 15:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glosser (U.S. 2016/0140429) in view of Pruden (US 2012/0006894).

Per Claim 2:
	The rejection of claim 1 is incorporated, Glosser further teaches converting, the debug identification number into a binary pattern ([0040] In FIG. 2, the exemplary QR 104 is a two-dimensional visual data pattern that is used to provide a user with rapid access to information embedded in the codes. The codes are easily captured by a user's digital camera and then decoded to obtain information. The exemplary depicted QR code 104 represents a barcode matrix, which includes multiple regions or area containing specific visual indicia, which are encoded to provide machine readable data. The data may be encoded as numeric, alphanumeric, or binary data.  [0047] Historical data related to the connected device may also be embedded within the QR code. The historical data may be associated with previous fault information of the device. For example, the historical data may include an identifier for a specific fault that occurred, the number of times that fault has occurred, and the parameter data obtained from the device at the time of the fault.).  Glosser does not explicitly teach wherein the binary pattern maps to a color scheme and wherein the image generated is also based in part on the color scheme.
However, Pruden teaches wherein the binary pattern maps to a color scheme and wherein the image generated is also based in part on the color scheme ([0012] According to another aspect of the invention, a method is provided for producing a high-density data element that can be printed on a substrate and then later read by a scanning device. The method includes receiving or providing a data file of information (such as an audio clip, a video clip, and the like) and dividing the information into first, second, and third data sets. The method continues with encoding the first, second, and third data sets according to a binary encoding scheme, such as using NRZI binary encoding and a 2D RLL code. First, second, and third colors are assigned to each of the encoded data sets with each color differing and in one embodiment being selected from cyan, yellow, and magenta. The method then continues with printing dots having the first color in a first layer on a substrate surface in a pattern defined by the encoded first data set. Second and third printing are performed to print dots having the second color in a second layer over the first layer in a pattern defined by the encoded second data set and to print dots having the third color in a third layer over the second layer in a pattern defined by the encoded third data set. The three printing steps may further include printing four alignment targets at corners of the printed dots in the first, second, and third layers and inserting a set of error correction code into the dot patterns and horizontal and vertical synchronization patterns into the dot patterns to enhance the reliability and accuracy of later reading and decoding processes performed on the encoded data element produced by the printing steps. [0028] Other encoding schemes or techniques that are implemented in some embodiments of the encoder 116 two encode binary data using dots include 2D bar codes (which are well know in the art and not explained in detail here). In this embodiment, each color plane 126, 127, 128 includes a set of the data from the file 138 that is encoded in one or more 2D barcodes that are then printed over the top of each other by the printer 124. Other techniques for encoding by the encoder 116 include the Aztec code, the small Aztec code, Codblock, Code 1, Code 16K, Code 49, CP Code (a proprietary code developed by CP Tron, Inc.), DataGlyph (a proprietary code developed by Xerox PARC), Data Matrix (by Acuity CiMatrix), Datastrip Code (by Datastrip, Inc.), Dot Code A, PDF417 (by Symbol Technologies), Micro PDF417, QR Code (by Nippondenso ID Systems), SuperCode, Ultracode (by Zebra Technologies), and other encoding techniques useful for binary encoding with dots.).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system disclosed by Glosser to include wherein the binary pattern maps to a color scheme and wherein the image generated is also based in part on the color scheme using the teaching of Pruden.  The modification would be obvious because one of ordinary skill in the art would be motivated to gain the advantage of increasing the volume of data that can be stored in the same amount of space user color (Pruden, par. 0009).

Per Claim 9:
	This is a method version of the claimed system discussed above (claim 2, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.
	
Per Claim 16:
This is a medium version of the claimed system discussed above (claim 2, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-7, 11-14 and 18-20 are rejected under double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the double patenting rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheon (US 2012/0229312) teaches a method for bar code generation using color code.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196